DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response and the Declaration of Anthony Pipho (“Pipho Declaration”) from 11/17/2022 are acknowledged.  

Claim Rejections - 35 USC § 112
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
It is first noted that Applicant has made arguments over the claims as amended.  However, the claims as amended recite a new claim limitation “hydrocolloid gum”, which constitutes new matter, and over which a new rejection has been made below.
Second, Applicant has made an argument that the Examiner has equated viability with FDA approval.  It is untrue, as the Examiner hasn’t.  There is a single mention in the rejection in the rejection of FDA, which provides: “However, as Applicant’s specification provides, and as Applicant has further argued throughout preceding prosecution, to include in patent application 17/383,761, now US patent 11,395,828, there is only one FDA approved spironolactone formulation- CaroSpur®, that of Applicant, and per Applicant’s own specification, that formulation appears to be the only one known to be viable.”  This section is preceded with a detailed discussion of Applicant’s specification and working examples, which provides that the only formulation, which Applicant has reported to be viable, is one, which comprises xanthan gum.  
This is in line with what the Pipho Declaration provides in support too- namely that the potentially viable formulations are CE3, CE6, CE8, E1 and E2. All of these formulations are ones, which comprise xanthan gum, alone or in combination with other hydrocolloids.  Conversely, to the extent that Applicant has used hydrocolloids in the absence of xanthan gum, as the specification and rejection detail, and as the Pipho Declaration confirms as well, Applicant did not find these formulations to be viable.  Thus, the Examiner does not disagree in any way with the section of the Pipho Declaration that Applicant found three formulations to be viable.  She too has specifically provided so in the rejection.  The main point, again, is that the only formulation, which Applicant has reported to be potentially viable, is one, which comprises xanthan gum, as indeed exemplified by CE3, CE6, CE8, E1 and E2 which all comprise xanthan gum.  
The portion of the rejection pertaining to citric acid is hereby withdrawn on Applicant’s representations that it deems to have made viable formulations with or without citric acid.
This is a 112 rejection, not a 103 rejection, but Applicant and the Pipho Declaration have also nonetheless attacked the disclosure in Bernal vis-a-vis higher disclosed amounts of glycerin, etc.  Again, Bernal is in the section of state of the art, but the rejection is one of scope of enablement of any hydrocolloid, and not an art rejection.

Double patenting
Applicant has filed terminal disclaimer, in view of which the rejections are hereby withdrawn.  However, in view of Applicant’s new IDS from 11/17/2022, a new rejection has been made.

Claims 1 and 3-31 are pending, and have been examined herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims as amended recite the claim term “hydrocolloid gum”, which constitutes new matter.  Such a claim term is found nowhere in the specification.  Applicant claims that the specification reveals the following section with support.

    PNG
    media_image1.png
    131
    639
    media_image1.png
    Greyscale

However, a review of these sections nowhere shows the term “hydrocolloid gum”, and only have a reference to “xanthan gum.”  See, c.f. [0101]:

    PNG
    media_image2.png
    73
    250
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:

    PNG
    media_image3.png
    291
    649
    media_image3.png
    Greyscale

The claim is vague and indefinite, because it is unclear how many hydrocolloids the claim intends to encompass because it recites first “a hydrocolloid” in the singular, not one or more hydrocolloids, but then goes on to recite than the hydrocolloid can consist of (ii) a hydrocolloid gum and a methylcellulose, wherein both are hydrocolloids, and more than one. The claims, which depend from it are rejected for a similar reason.
Claim 4 is rejected as vague and indefinite.  Claim 4 recites that “the hydrocolloid gum comprises xanthan gum.”  This leaves the hydrocolloid open to xanthan gum plus any other hydrocolloid because the transitional phrase “comprising” is open ended.  However, the independent claims from which this claim depends places a narrower limitation on the hydrocolloid, i.e. “formulation, comprising . . . hydrocolloid . . . wherein the hydrocolloid consists of (i) a hydrocolloid gum, (ii) a hydrocolloid gum and a methylcellulose, or (iii) a hydrocolloid gum and a magnesium aluminum silicate.”  Thus, independent claim 1 is directed to a single hydrocolloid gum.  But dependent claim 4, while reciting the narrower term “xanthan gum”, also leaves the claim open to other hydrocolloid gums.  Contrast this with claim language that “the hydrocolloid gum is xanthan gum.”  
Claim 5 is rejected on a similar rationale as claim 4, because it also contains “comprises” language vis-à-vis xanthan gum, and depends from claim 1, but even further, the language also applies to amounts of it, which leaves it unclear if other amounts can also be encompassed.  
Claim 21 is also rejected as vague and indefinite on a similar rationale.  Applicant’s claim 21 also recites that “the hydrocolloid gum comprises xanthan gum.”  But it depends from claim 20, which broadly recites “formulating comprising . . . a hydrocolloid gum”, i.e. a single one, not one or more.
Claim 22 is rejected on a similar rationale as claim 21, because it also contains “comprises” language vis-à-vis xanthan gum, and depends from claim 20, but even further, the language also applies to amounts of it, which leaves it unclear if other amounts can also be encompassed.  
Further obfuscating is the issue that the claim term “hydrocolloid gum” introduces new matter, for which the Examiner incorporates by reference her 35 U.S.C. 112(a) rejection from above.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Rejection
Independent claim 28 recites:

    PNG
    media_image4.png
    166
    636
    media_image4.png
    Greyscale

Use of the words “a means for providing a formulation viscosity of from 100 cP to 300 cP” (or “step”) is interpreted in accordance with the above as a claim limitation, which is treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant’s specification appears to recite a single means for arriving at such viscosity, namely, with the use of xanthan gum.   See, e.g., the following sections of the specification:
SUMMARY OF THE INVENTION
[0013] Disclosed herein is a stable, ready-to-use liquid formulation comprising spironolactone and its method of use.

[0014] Also disclosed herein is a pharmaceutical composition, comprising: (a) spironolactone; (b) a xanthan gum; (c) an anti-foaming agent; (d) a preservative; (f) a dispersing agent; (g) a sweetening agent; (h) a flavoring agent; (i) optionally a buffer to maintain the pH of the pharmaceutical composition within a range described herein; and (j) a sufficient amount of a water vehicle.
[. . .]

[0049] In an eleventh aspect of the pharmaceutical composition of the first embodiment, xanthan gum is present in an amount of 0.25% w/v; the anti-foaming agent (c) is comprised of 0.20% w/v of a simethicone emulsion; the preservative (d) is comprised of 0.050% w/v of sorbic acid and 0.20% w/v of potassium sorbate; the dispersing agent (e) is comprised of from 2.1% w/v to 2.2% w/v glycerin; the sweetening agent (f) comprises 0.14% w/v sodium saccharin and from 0.03% w/v to 0.04% w/v ammonium glycyrrhizinate; and wherein the pharmaceutical composition comprises the buffer comprised of 0.20% w/v citric acid and 0.43% w/v sodium citrate and the viscosity of the composition ranges from 130 cP to 170 cP.

[0050] In a twelfth aspect of the pharmaceutical composition of the first embodiment, xanthan gum is present in an amount of 0.25% w/v; the anti-foaming agent (c) is comprised of 0.20% w/v of a simethicone emulsion; the preservative (d) is comprised of 0.050% w/v of sorbic acid and 0.20% w/v of potassium sorbate; the dispersing agent (e) is comprised of from 2.1% w/v to 2.2% w/v glycerin; the sweetening agent (f) comprises 0.14% w/v sodium saccharin and from 0.03% w/v to 0.04% w/v ammonium glycyrrhizinate; and wherein the pharmaceutical composition comprises the buffer comprised of 0.20% w/v citric acid and 0.43% w/v sodium citrate, and the viscosity of the composition ranges from 130 cP to 170 cP, and the pH of the pharmaceutical composition ranges from about 4.5 to about 5.5.
[. . .]

[0056] A second embodiment is directed to a pharmaceutical composition comprising: (a) 0.50% w/v spironolactone; (b) 0.25% w/v of a xanthan gum; (c) 0.20% w/v of a simethicone emulsion; (d) a preservative comprised of 0.050% w/v of sorbic acid and 0.20% w/v of potassium sorbate; (e) from 2.1% w/v to 2.2% w/v glycerin; (f) a sweetening agent containing 0.14% w/v sodium saccharin and from 0.03% w/v to 0.04% w/v ammonium glycyrrhizinate; (g) 0.30% w/v of a fruit flavoring agent; (h) a buffer comprised of 0.20% w/v citric acid and 0.43% w/v sodium citrate; and (i) a sufficient amount of a water vehicle.

[0057] In a first aspect of the pharmaceutical composition of the second embodiment, the pharmaceutical composition has a pH of from 4.5 to 5.5.

[0058] In a second aspect of the pharmaceutical composition of the second embodiment, the pharmaceutical composition has a pH of from 4.8 to 5.2.

[0059] In a third aspect of the pharmaceutical composition of the second embodiment, the pharmaceutical composition has a viscosity that ranges from 100 cP to 300 cP.

[0060] In a fourth aspect of the pharmaceutical composition of the second embodiment, the pharmaceutical composition has a viscosity that ranges from 100 cP to 300 cP.

[0061] In a fourth aspect of the pharmaceutical composition of the second embodiment, the pharmaceutical composition has a viscosity that ranges from 130 cP to 170 cP.
[. . .]

[0101] Xanthan gum (i.e., Xanthan Gum, NF) is a water soluble hydrocolloid that acts as the suspending agent in the composition by increasing the viscosity of the continuous (aqueous) phase which reduces sedimentation. Xanthan gum is commercially available, used as purchased, and complies with USP-NF requirements.
[. . .]

Example 1 and Example 2- [0139]- [0148], [0158]-[[0159].
Conversely, the specification also discloses Comparative Example 1 pertaining to a methylcellulose-containing composition, which neither achieved the claimed viscosity, nor was found to be viable. In sum, the specification discloses just a single means for achieving the claimed viscosity- a combination of the claimed ingredients with xanthan gun.  Thus, claims 28-31 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, giving the claims the broadest reasonable interpretation consistent with the specification, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at only one single means known to the inventor- namely xanthan gum.  Accordingly, the disclosure is not commensurate with the scope of the claim of any and every means for providing a formulation viscosity of from 100 cP to 300 cP in combination with the required liquid formulation ingredients.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ready to-use liquid formulation comprising: micronized spironolactone in an amount of about 5 mg/mL having a mean particle size of not more than about 9.6 m; xanthan gum in an amount to provide a formulation viscosity of from 100 cP to 300 cP; glycerin in an amount of from 18 mg/mL to 24 mg/mL; a water vehicle, it does not reasonably provide enablement for: a ready to-use liquid formulation comprising: micronized spironolactone in an amount of about 5 mg/mL having a mean particle size of not more than about 9.6 m; one or more pharmaceutically acceptable excipients comprising a hydrocolloid in an amount to provide a formulation viscosity of from 100 cP to 300 cP, and glycerin in an amount of from 18 mg/mL to 24 mg/mL; and a water vehicle, wherein the hydrocolloid consists of (i) a hydrocolloid gum, (ii) a hydrocolloid gum and a methylcellulose, or (iii) a hydrocolloid gum and a magnesium aluminum silicate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above.
Rejection
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art, the relative skill of those in the art, and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention and Breadth of the claims: The instant claims are directed to a ready to-use liquid formulation comprising: micronized spironolactone in an amount of about 5 mg/mL having a mean particle size of not more than about 9.6 m; one or more pharmaceutically acceptable excipients comprising a hydrocolloid in an amount to provide a formulation viscosity of from 100 cP to 300 cP, and glycerin in an amount of from 18 mg/mL to 24 mg/mL; and a water vehicle, wherein the hydrocolloid consists of (i) a hydrocolloid gum, (ii) a hydrocolloid gum and a methylcellulose, or (iii) a hydrocolloid gum and a magnesium aluminum silicate.
The instant claims are deemed broader than the disclosure provided in the specification because Applicant’s data specifically provides that formulations comprising any hydrocolloid other than xantham gum in the amounts recited, are not viable.
Guidance of the Specification/Working Examples:  Applicant has reported in the specification, primarily as summarized in Table 4, comparative compositions, which encompass either xanthan gum, or other hydrocolloids, such as methylcellulose or magnesium aluminum silicate.

    PNG
    media_image5.png
    429
    607
    media_image5.png
    Greyscale

Applicant reports in the specification the results of these experiments noting that only the xanthan gum alone comprising compositions are potentially viable.

    PNG
    media_image6.png
    331
    630
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    404
    631
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    324
    620
    media_image8.png
    Greyscale

(p. 26 and 27).
Elsewhere in the specification, after Table 7, Applicant notes the following in comparison of xanthan gum in lieu of methylcellulose.

    PNG
    media_image9.png
    131
    621
    media_image9.png
    Greyscale

Example 2 of Applicant’s specification further compares a composition with xanthan gum, as in Example 1, except that a citrate buffer was added. (p. 31).  Applicant reports vis-à-vis this composition that “it was surprising that the addition of citrate buffer resulted in a composition that had an acceptable impurity profile after accelerated and long-term storage.” (p. 34).

The state of the prior art:  The closest prior art to Applicant’s claims is Bernal et al., Development, Physical-Chemical Stability, and Release Studies of Four Alcohol-Free Spironolactone Suspensions for Use in Pediatrics, Dissolution Technologies, February 2014, pages 19-30 (“Bernal”).  
Bernal discloses that spironolactone has been widely utilized in the management of congestive heart failure associated with congenital heart disease, broncho-pulmonary dysplasia or chronic lung disease, and pediatric ascites. (p. 19, col. 1).  Bernal discloses that in many countries spironolactone is marketed in tablet form only, which presents ongoing problems for certain patient groups, in which it would be better administered as a liquid formulation. (p. 19, col. 1).  It discloses that over the last 30 years, many extemporaneously prepared spironolactone-containing oral liquid formulations have been reported in the literature, and data on their physical and chemical stability have been gathered.  However, since they have had certain disadvantages (i.e. alcohol content not suitable for the pediatric population, etc), Bernal discloses that the instant study is “to investigate four alcohol-free suspensions of spironolactone (pure powder) that are suitable for a pediatric population and compare their physical and chemical stability at three different temperatures, to ensure the quality and the right preparation and storage of these preparations.” (p. 20, col. 1).  It is noted that a compounded formulation falls within the scope of a ready-to-use liquid formulation.  
Bernal discloses a study with an objective to evaluate the influence of excipients on the release of spironolactone from four alcohol-free suspensions (pharmaceutical compounding) of spironolactone 5 mg/mL suitable for pediatric use.  Bernal compared the physical and chemical stability of the suspensions stored at 4, 25, and 40 °C over a 60-day period, rheological behavior/ viscosity, particle size, a prediction of long-term physical stability, pH, and assay of spironolactone by HPLC.  (Abstract, Tables).
Bernal discloses four spironolactone suspension compositions with ingredients according to Applicant’s claims 1, 6, 15 and 20. (Table 1).1  

    PNG
    media_image10.png
    186
    690
    media_image10.png
    Greyscale

(Table 1).
Water vehicle is present as an excipient in simple syrup.  As further evidenced by Syrups, simple syrup is a concentrated solution of sucrose in purified water.  
Water vehicle is also present in excipient Acofar for Syrup and for Suspensions, as is a buffer with ctiric acid, and xanthan gum.  Per Bernal, “Spironolactone, simple syrup, glycerin, carboxymethylcellulose, Excipient Acofar for Syrup (sucrose, water, sorbitol, glycerin, flavoring, citric acid, methylparaben, potassium sorbate, sodium phosphate, and coloring), and Excipient Acofar for Suspensions (water, sodium carboxymethylcellulose, cellulose gum, citric acid, calcium sulfate, sodium phosphate, methylparaben, carrageenan, xanthan gum, potassium sorbate, sucrose, sorbitan triestearate, PEG-40 stearate, dimethicone, and silica).” (Materials, p. 20- col. 1-2; emphasis added).
Per Bernal, the ingredients of the four compositions are further summarized in the following paragraph: “To make Suspension I (SpI), simple syrup was placed in a glass container and spironolactone was added to the simple syrup under mechanical stirring (UltraTurrax, Ika, Germany) until a homogeneous suspension was achieved.  To prepare Suspension II (SpII), spironolactone was mixed with glycerin until a homogeneous white paste was formed. Then, simple syrup was added slowly under stirring. To prepare Suspension III (SpIII), spironolactone was mixed with glycerin until a homogeneous white paste was formed. Then, 20 g of a carboxymethylcellulose gel prepared the day before at a concentration of 1% was added. Once everything was well mixed, simple syrup was added slowly under magnetic stirring. For the preparation of Suspension IV (SpIV), spironolactone was mixed with glycerin until a homogeneous white paste was formed. Then, Excipient Acofar for Suspension was added under stirring, and finally the mixture was brought to volume with Excipient Acofar for Syrups. As a control, the same amounts of each formulation (SpI, SpII, SpIII, and SpIV) without spironolactone (blank samples) were prepared similarly.” (page 20, col. 2, emphasis added)
 It also discloses viscosity for suspensions I, and II, which falls within the range of Applicant’s claimed range, and for a suspension, which also falls on this range somewhere between temperatures 4oC and 25oC.  The viscosity in Bernal is in units Pascal-second (Pa-s).  There are 1000 centipoise in 1 Pascal-second2.  Thus, converting the values from Applicant’s claimed viscosity range 100 centipoise to Pascal-second = 0.1 Pascal-second, and 300 centipoise to Pascal-second = 0.3 Pascal-second.

    PNG
    media_image11.png
    181
    699
    media_image11.png
    Greyscale

(Table 2).
See also Figure 1d, which shows assessing the viscosity range (Pa-s) for suspension IV (blue lower line).  The Pipho Declaration from 11/17 assessed the viscosity for SpIII to from about 1500 cP (no shear stress) to about 500 cP (under sheer stress of 100s-1), and of SpIV to be from about 80 cP (no shear stress) to about 30 cP (under sheer stress of 100s-1). (¶¶ 45, 48) Thus, SpIII and SpIV, when taken in combination, disclose a viscosity range, which encompasses Applicant’s claimed range of from 100cP to 300 cP.

    PNG
    media_image12.png
    296
    672
    media_image12.png
    Greyscale

Bernal also discloses particle size distribution, which falls within Applicant’s claimed particle size values/ ranges.

    PNG
    media_image13.png
    174
    692
    media_image13.png
    Greyscale

Bernal also discloses pH values (4.1-6.9), which fall within Applicant’s claimed pH values/ ranges. (Table 5).


    PNG
    media_image14.png
    341
    692
    media_image14.png
    Greyscale

Applicant was able to overcome a prior art rejection to Bernal for the reasons of record in patent application 17/383,761, now US patent 11/395,828.  It is emphasized again that this is an enablement rejection, not a prior art rejection, as a significant part of Applicant’s response from 11/17/2022 still continues to attack Bernal for the specifics of its disclosure, while Bernal here is simply used as a reference indicative of the state of the art.
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant specification provides that even though a number of hydrocolloids were tested of the claimed viscosity range, only xanthan gum provided viable composition.
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to conduct an exhaustive amount of experiments of any and every hydrocolloid, and with any every pharmaceutically acceptable excipient besides the ones claimed.  However, as Applicant’s specification provides, and as Applicant has further argued throughout preceding prosecution, to include in patent application 17/383,761, now US patent 11,395,828, there is only one FDA approved spironolactone formulation- CaroSpir®, that of Applicant, which comprises xanthan gum.  Per Applicant’s own specification, that kind of formulation-- comprising xanthan gum specifically in combination with the remaining ingredients-- appears to be the only one known to be viable.  No other hydrocolloids are disclosed by the inventors as viable, and it would take undue experimentation to determine if any such exist, and can be found to be viable, stable, with acceptable impurity profile, etc.
Genentech states that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
-claims 1-30 of U.S. Patent No. 11,389,461. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose ready-to-use spironolactone liquid formulations with overlapping ingredients, and Applicant’s transitional phrase “comprising” is open-ended.  It is necessary to have possession of the composition in order to practice the method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2022 prompted the new ground(s) of rejection concerning double patenting presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §§ 706.07(a) and 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s response from 11/17/2022 objects to this statement noting that the amounts are not necessarily, as per Applicant’s claims.  (Response at 12). The Examiner notes in response that the statement above was made regarding ingredients, and not amounts of ingredients.
        2 https://www.convertunits.com/from/centipoise/to/Pascal-second